J-A14020-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: ESTATE OF JOHN J. LYNN,                         IN THE SUPERIOR COURT OF
DECEASED                                                     PENNSYLVANIA




APPEAL OF: DONNA LYNN ROBERTS

                                                             No. 1413 MDA 2015


                  Appeal from the Order Entered July 17, 2015
                In the Court of Common Pleas of Luzerne County
                     Orphans' Court at No(s): 4014 of 0098


BEFORE: BOWES, J., OTT, J., and PLATT, J.*

MEMORANDUM BY OTT, J.:                                        FILED JULY 28, 2016

        Donna Lynn Roberts brings this appeal from the order entered July 17,

2015, in the Court of Common Pleas of Luzerne County, holding that “good

cause” existed for the appointment of Michael J. Hudacek, Jr., Esquire as

Administrator of the Estate of John Lynn, Deceased, and ordering Hudacek

to remain as Administrator of the Estate of John Lynn until its conclusion.

Roberts, who is the daughter of John Lynn (the Decedent), contends the

orphans’ court erred in (1) “failing to reverse the Register of Wills[’]

improper refusal to first consider and grant Letters of Administration to

[Roberts],”    and    (2)   “determining       that   good   cause   existed   for   the


____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-A14020-16



appointment of Michael J. Hudacek, Jr., Esquire as Administrator of the

Estate of John J. Lynn, Deceased.” Roberts Brief at 5.

      In addition, Roberts raises a third issue, in which she contends the

orphans’ court erred in determining the writing dated August 30, 2007 that

she tendered to the Register of Wills as the will of the Decedent was not a

valid will. Initially, we note that the July 17, 2015, order under appeal only

concerns the appointment of Michael Hudacek, Jr., Esquire, as Administrator

of the estate of the Decedent. As will be more fully discussed, the issue of

whether the writing of August 30, 2007 was a valid will was the subject of

the orphans’ court’s opinion/order of June 11, 2015.        Based upon the

following, we affirm.

      The orphans’ court aptly summarized the background of this case, as

follows:

      The Decedent, John J. Lynn, died on January 16, 2014. The
      Decedent was predeceased by his wife, Rose Marie Lynn, who
      died on May 27, 2010. He was also predeceased by a son, John
      Lynn, who died on December 19, 2013, unmarried. The
      Decedent is survived by three (3) natural daughters, namely,
      Donna Lynn Roberts, Debra A. Wilmarth and Karen E. Honabach.

       Immediately following his death, the daughter of the Decedent,
      Debra A. Wilmarth petitioned the Register of Wills of Luzerne
      County to be appointed as Administratrix [of] her father’s Estate.
      Immediately thereafter, Donna Lynn Roberts, daughter of the
      Decedent, appeared at the Register of Wills Office to seek
      probate of a writing purported to be a Will of the Decedent, John
      J. Lynn, dated August 30, 2007. She also sought by Petition to
      be appointed Administratrix of her father’s Estate.




                                    -2-
J-A14020-16


     Following a hearing by the Register of Wills on the Petition for
     Grant of Letters of Debra A. Wilmarth, held on April 28, 2014,
     the Register of Wills issued the following:

                                    “ORDER”

         “And now, this 8th day of May, 2014, following a hearing
         on Deborah Wilmarth’s Petition for Citation to show cause
         why Petitioner should not be appointed to Administrator
         of the Estate of John J. Lynn, deceased, the Petition is
         hereby DENIED.

         Michael J. Hudacek, Jr., Esquire is hereby appointed
         Administrator of the Estate of John J. Lynn, deceased,
         and shall be compensated at an hourly rate of $150.00
         paid from the Estate of John J. Lynn.”

Orphans’ Court Pa.R.A.P. 1925(a) Opinion, 11/6/2015, at 1–2.

     After the Register of Wills’ decision to appoint Michael Hudacek, Jr.,

Esquire, and to deny probate of the writing tendered by Roberts as the will

of the Decedent, Roberts filed an appeal to the orphans’ court to permit

probate of the writing dated August 30, 2007, and/or to permit issuance of

letters of administration to her.   See 20 Pa.C.S. § 908.    On January 29,

2015, the orphans’ court heard the testimony of five witnesses, namely,

Donna Lynn Roberts, Notary Public Richard Burick, Pauline Panatieri, friend

of the Decedent’s wife and Roberts, on behalf of Roberts; and Roberts’

sister, Karen Honabach, and Honabach’s daughter, Jessica Lindgren.

     On June 11, 2015, the orphans’ court issued an opinion/order, stating

“[t]here does not exist a record from the hearing held before the Register of

Wills,” and therefore the court was “unable to determine the reasoning of

the Register of Wills’ decision not to appoint [one or more] of the daughters

                                     -3-
J-A14020-16


of the Decedent to serve as Adminstratrix of the Estate.” Orphans’ Court

Opinion/Order, 6/11/2015, at 7. The orphans’ court directed “that issue is

remanded to the Register of Wills to make a determination supported by

findings of facts. In its findings of fact, the Register of Wills shall set forth

the good cause that existed to warrant the appointment of Michael J.

Hudacek, Jr., Esquire.” Id. at 7.

      On July 7, 2015, the Register of Wills filed Findings of Fact and

Conclusions of Law in support of its appointment of Muchael Hudacek, Jr.,

Esquire as Administrator of the Decedent’s estate, as ordered by the

orphans’ court.   The Register of Wills’ found, inter alia, that two of the

Decedent’s daughters, Wilmarth and Roberts, objected to the appointment of

the other as adminstratrix of the Estate; that neither Wilmarth nor Roberts

agreed to serve as co-administratices; that the Decedent’s daughter, Karen

E. Honabach, did not wish to serve as administratrix; and there was

“extreme hostility” between Wilmarth and Roberts.        See Register of Wills’

Findings of Fact and Conclusions of Law, 7/7/2015, at 2 (Findings of Fact

Nos. 9–12). The Register of Wills concluded: “Due to the extreme level of

conflict between Debra Wilmarth and Donna Lynn Roberts and their

unwillingness to serve as Co-Administratrices, good cause exists to deviate

from the order listed and appoint another fit person.”       Id. (Conclusion of

Law, No. 17). The Register of Wills determined that “Michael Hudacek, Jr.,




                                      -4-
J-A14020-16


Esquire, is unquestionably fit to serve as Administrator of this Estate.” Id.

(Conclusion of Law, No. 18).

       On July 17, 2015, by order, the orphans’ court adopted and

incorporated these Findings of Fact and Conclusions of Law, stating:

             AND NOW, this 17th day of July, 2015, upon review of the
       Findings of Fact and Conclusions of Law filed by the Register of
       Wills of Luzerne County on July 7, 2015, it is hereby ORDERED,
       ADJUDGED and DECREED as follows:

       1. The Findings of Fact and Conclusions of Law are adopted by
       the Court and incorporated herein by reference.

       2. Good cause existed for the appointment of Michael J.
       Hudacek, Jr., Esquire as Administrator of the Estate of John Lynn
       as set forth in the Findings of Fact and Conclusions of Law.

       3. The appeal seeking to remove Michael J. Hudacek, Jr., Esquire
       as Administrator of the Estate of John Lynn is DENIED.

       4. Michael J. Hudacek, Jr., Esquire shall remain as Administrator
       of the Estate of John Lynn until its conclusion.

Order, July 17, 2015. This appeal followed.1

       Roberts lists three questions for this Court’s review:

       Whether the lower court committed plain error and/or abused its
       discretion by failing to reverse the Register of Wills[’] improper
       refusal to first consider and grant Letters of Administration to
       [Roberts], before issuing letters to Michael J. Hudacek, Jr.,
       Esquire?
       Whether the lower court committed plain error and/or abused its
       discretion in its Court Order dated July 17, 2015, by determining
       that good cause existed for the appointment of Michael J.
____________________________________________


1
 Roberts complied with the orphans’ court’s order to file a Pa.R.A.P. 1925(b)
concise statement of errors complained of on appeal.



                                           -5-
J-A14020-16


      Hudacek, Jr., Esquire as Administrator of the Estate of John J.
      Lynn, Deceased, and denying the removal of Michael J. Hudacek,
      Jr., Esquire as Administrator and refusing to replace him with the
      Decedent’s natural daughter, [Roberts]?
      Whether the lower court committed plain error and/or abused its
      discretion in its Court Order dated June 11, 2015, by its
      determination that the writing dated August 30, 2007 was not a
      Will because it lacked testamentary intent, lacked a positive
      disposition of property and because it is unclear as to whether or
      not the signature on the document is that of the Decedent?
Roberts’ Brief, at 5–6.
      Roberts’ first two issues concern Roberts’ petition for letters of

administration and the appointment of Michael Hudacek, Jr., Esquire, as

administrator of the estate of the Decedent. We address these issues

together.

      Section 3155 of the Probate, Estates and Fiduciary (PEF) Code

prioritizes the various parties or classes entitled to a right of administration.

Section 3155 provides:

      (b) Letters of administration. — Letters of administration shall
      be granted by the register, in such form as the case shall
      require, to one or more of those hereinafter mentioned and,
      except for good cause, in the following order:

      (1) Those entitled to the residuary estate under the will.

      (2) The surviving spouse.

      (3) Those entitled under the intestate law as the register,
      in his discretion, shall judge will best administer the
      estate, giving preference, however, according to the sizes
      of the shares of those in this class.

      (4) The principal creditors of the decedent at the time of his
      death.



                                      -6-
J-A14020-16


       (5) Other fit persons.

       (6) If anyone of the foregoing shall renounce his right to letters
       of administration, the register, in his discretion, may appoint a
       nominee of the person so renouncing in preference to the
       persons set forth in any succeeding paragraph.

20 Pa.C.S. § 3155(b)(1)–(6) (emphasis added).

       Roberts claims under Section 3155(b)(3),2 she would be a proper,

entitled party to be named administratrix of the Decedent’s estate, and that

the Register of Wills improperly refused to consider her petition before

granting letters of administration to Michael J. Hudacek, Jr., Esquire.

Roberts argues that in the Register of Wills’ denial of her sister, Debra

Wilmarth’s, petition for grant of letters and in the appointment of Michael J.

Hudacek, Jr., Esquire, “no ‘good cause’ is cited for the appointment, nor any

explanation given for the Register of Wills’ refusal to consider the petition for

letters of Donna Lynn Roberts.”          Roberts’ Brief at 17–18.   Roberts argues

that “[t]his amounted to a procedural default by the Register of Wills in


____________________________________________


2
 Roberts’ claim she falls under Section 3155(b)(3) is based upon 20 Pa.C.S.
§ 2103, governing “Share of other than surviving spouse,” which states:

       The share of the estate, if any, to which the surviving spouse is
       not entitled, and the entire estate if there is no surviving spouse,
       shall pass in the following order:

(1) Issue. — To the issue of the decedent.

20 Pa.C.S. § 2103(1).




                                           -7-
J-A14020-16


ignoring section 3155(b)” and she was “clearly prejudiced by the improper

actions of the Register of Wills. Id. at 18. Roberts concludes:

      In the instant case, the Register of Wills had a duty to accept
      [Roberts’] petition for Letters and committed an abuse of
      discretion and an error of law in refusing to act on the petition
      for Letters of Administration that she tendered to the Register on
      three (3) separate occasions, and instead appointing Attorney
      Hudacek, without notice to the Estate’s heirs. Therefore, the
      Orphans’ Court was required to sustain the appeal of [Roberts],
      vacate the [L]etters granted to Attorney Hudacek, and direct the
      [R]egister to grant [L]etters to [Roberts]. It committed an error
      of law and an abuse of discretion in failing to do so.

Roberts’ Brief, at 18-19.

      To address the issues raised, we are guided by the following legal

principles:


      As [20 Pa.C.S. § 3155] makes clear, it is the register who has
      the authority and duty to issue letters. In Re Estate of Klink,
      743 A.2d 482, 485 (Pa. Super. 1999); 20 Pa.C.S.A. §§ 711(12),
      901, 3155(a), (b). When doing so, the register has some degree
      of discretion in selecting the appointee. [In re Estate of]
      Dilbon, 690 A.2d [1216,] 1218, 1219 [(Pa. Super. 2007)].
      However, that discretion must be exercised within the strictures
      of 20 Pa.C.S.A. § 3155. Klink, 743 A.2d at 484. More
      specifically, the register can exercise discretion only within the
      class of entitled persons and cannot, without good cause,
      deviate from the order of appointment set forth in the statute.
      Id.; Dilbon, 690 A.2d at 1218, 1219.

      The register’s decision to issue letters is a judicial act. Estate of
      Osborne, 363 Pa. Super. 200, 525 A.2d 788, 794 n.9 (Pa.
      Super. 1987). A party contesting that act may appeal to the
      orphans’ court. Dilbon, 690 A.2d at 1218, 1219. In turn, a party
      challenging a ruling of the orphans' court may, of course, appeal
      to this Court. See Klink, 743 A.2d at 484; 42 Pa.C.S.A. § 742. If
      the orphans’ court has held an evidentiary hearing, we will then
      afford the court’s findings the same weight as a jury verdict, and
      we will disturb the court’s decree only if it is unsupported by the

                                      -8-
J-A14020-16


      evidence or if it includes an error of law. Dilbon, 690 A.2d at
      1218. However, if the orphans’ court did not take evidence, then
      our appellate review is limited to determining if the register
      abused its discretion. Klink, 743 A.2d at 484. An abuse of
      discretion is not merely an error in judgment. In Re Paxson
      Trust I, 893 A.2d 99, 112 (Pa. Super. 2006). Rather, it involves
      bias, partiality, prejudice, ill will, or misapplication of law. Id. If
      we do find an abuse of discretion, one option is for us to vacate
      the order of the orphans’ court which upheld the issuance of
      letters, and then remand the case for an appropriate
      appointment by the register in accordance with 20 Pa.C.S.A. §
      3155. Estate of Fritz v. Fritz, 798 A.2d 243, 245 (Pa. Super.
      2002).


In re Estate of Tigue, 926 A.2d 453, 456-57 (Pa. Super. 2007). Here, the

Register of Wills conducted a hearing, and the orphans’ court adopted the

Register of Wills’ Findings of Fact and Conclusions of Law, filed July 7, 2015.

Therefore, regarding the appointment of the administrator, our appellate

review is limited to determining if the register abused its discretion.

      The orphans’ court, in analyzing Roberts’ claims, opined:

      The Register of Wills erred by not having accepted the petition
      for Letters of Administration when presented by Appellant. If it
      had, there would have been two conflicting requests to serve as
      Administratrix for the Estate and that would have been the
      subject of a hearing. As a practical matter however, the fact that
      the petition of Appellant was not accepted did not prejudice the
      Appellant as a hearing was appropriately held by the Register of
      Wills and accordingly, the error was harmless.

Orphans’ Court Opinion, 6/11/2015, at 7.

      In the case at hand, Appellant, Donna Lynn Roberts, daughter of
      the Decedent and Debra Wilmarth, daughter of the Decedent,
      both presented petitions to be appointed Adminstratrix of the
      Estate of John Lynn. No renunciations were filed in this matter,
      and accordingly, in terms of priority, the daughters of the
      Decedent would have a higher priority than that of Michael J.

                                       -9-
J-A14020-16


      Hudacek, Jr.     However, Section 3155(b) provides that the
      register may grant Letters other than in the sequence listed if
      “good cause to do so exists.” The Register of Wills submitted
      Findings of Fact and Conclusions of Law on July 7, 2015, which
      were subsequently adopted by this Court on July 17, 2015. The
      Findings of Fact stated that a hearing was held on Debra
      Wìlmarth’s Petition to be appointed as Administratrix of the
      Decedent’s Estate on April 28, 2014. At the hearing, testimony
      was taken from all three sisters, and Jessica Lindgren,
      granddaughter of the Decedent. Both Debra Wilmarth and
      [Roberts] objected to the appointment of the other as
      Adminstratrix of the Estate, and neither agreed to serve as
      Co-Administratrices. Karen E. Honabach did not wish to serve as
      Administratrix. The Register of Wills noted “extreme hostility”
      between Debra Wilmarth and [Roberts], constituting good cause
      to deviate from the order listed, and appoint another fit person
      to serve as Administrator of the Estate, namely Michael J.
      Hudacek. There is no question, and the parties have stipulated,
      that Michael J. Hudacek, Jr. is a fit person to serve. Accordingly,
      good cause existed to appoint Michael J. Hudacek as
      administrator of this Estate over Debra Wilmarth or Donna Lynn
      Roberts[.]

Orphans’ Court Pa.R.A.P. 1925(a) Opinion, 11/6/2015, at 8–9.          We agree

with the orphans’ court.

      Roberts suffered no harm as a result of the Register of Wills’ refusal to

consider her petition for letters of administration. When Roberts attempted

to file her petition, the Register of Wills informed Roberts a petition for grant

of letters of administration had already been filed by her sister, Debra

Wilmarth.   See N.T., 1/29/2015, at 32. Roberts was told that her petition

was refused because there was already a hearing scheduled.          See id.   In

fact, the Register of Wills held a hearing on Roberts’ sister’s, Debra

Wilmarth’s petition and heard testimony from all three sisters, and Jessica

Lindgren, daughter of Honabach and granddaughter of the Decedent.

                                     - 10 -
J-A14020-16


Roberts and Wilmarth each objected to the appointment of the other and did

not agree to serve together.          The Register of Wills concluded there was

extreme conflict between Roberts and Wilmarth. In view of the testimony

presented at the hearing,3 it is apparent that the Register of Wills considered

Roberts’ entitlement to serve as administrator.        Therefore, the failure to

accept Roberts’ petition as a competing petition along with Wilmarth’s

petition for letters, or as a subsequent petition, if error, was harmless

because the hearing on Wilmarth’s petition obviated the formality of a

separate hearing on Roberts’ petition for letters, before appointing Hudacek

as administrator of the Estate.

       In addition, Roberts cannot demonstrate that the Register of Wills

ignored Section 3155(b) and “good cause,” in light of the Register of Wills’

hearing, discussed above, on the petition filed by Wilmarth, who was on

equal footing with Roberts under Section 3155(b)(3). While the Register of

Wills’ April 28, 2014 order did not cite “good cause” for the appointment of

Michael Hudacek, Jr., Esquire, the order indicated there had been a hearing

on Wilmarth’s petition. Furthermore, the Register of Wills subsequently

complied with the orphans’ court’s order to file Findings of Fact and

Conclusions of Law, and explicitly stated “good cause exists” to deviate from
____________________________________________


3
  There is no transcript of the hearing held before the Register of Wills in the
certified record. The Register of Wills has summarized the testimony in its
Findings of Facts. See Register of Wills’ Findings of Fact and Conclusions of
Law, 7/7/2015, at 2 (unnumbered).



                                          - 11 -
J-A14020-16


the order of priority provided in 20 Pa.C.S. § 3155 and to appoint of

Hudacek as administrator of the Estate.            See Register of Wills Findings of

Fact and Conclusions of Law, 7/7/2015.4             Accordingly, as the Register of

Wills’ refusal to accept Roberts’ petition for letters of administration was

harmless error, and because there is no evidence that the Register of Wills

ignored 20 Pa.C.S. § 3155(b) and “good cause” in the April 28, 2014,

appointment of Michael Hudacek, Jr., Esquire, as administrator of the Estate,

we conclude Roberts’ first two issues alleging “procedural default” by the

Register of Wills warrant no relief.
____________________________________________


4
  We note the Decedent’s granddaughter, Jessica Lynn Lindgrin, who is the
daughter of Karen Honabach and 28 years of age, could have been
appointed by the Register of Wills as administratrix of the Estate. See N.T.,
1/29/2015, at 100–101. However, the hostility between Wilmarth and
Roberts, and Roberts’ commencement of an action against Wilmarth,
Honabach and Lindgrin, supports the Register of Wills’ finding of “good
cause” for the appointment of Michael Hudacek, Jr., Esquire. In this regard,
we note the Register of Wills’ Findings of Fact, Nos. 12–14:

       12. There was extreme hostility between Debra Wilmarth and
       Donna Lynn Roberts.

       13.   Both Debra Wilmarth and Donna Lynn Roberts levied
       multiple and various accusations against the other regarding the
       treatment or mistreatment of Decedent.

       14. On December 16, 2013, Donna Lynn Roberts filed a civil
       action against Karen E. Honabach, Debra Wilmarth and Jessica
       Lindgrin claiming Infliction of Emotional Distress and Defamation
       regarding Donna Lynn Roberts[’] care of Decedent.

Register of Wills’ Findings of Fact and Conclusions of Law, 7/7/2015, at 2
(unnumbered) (Findings of Fact, Nos. 12-14).




                                          - 12 -
J-A14020-16


       In the final issue, Roberts maintains the orphans’ court erred in its

order dated June 11, 2015, by determining the August 30, 2007 writing

presented by Roberts was not a will.

       The hand printed document, signed and dated August 30, 2007, reads,

as follows:

       August 30, 2007

       Since I loaned Karen $5,000 for her home in 2005 and never
       received payment, and since Debbie is no longer in our lives and
       made it clear that she hated us, and since Johnny may squander
       the house away. I want Donna to have the house since she has
       been taking care of it since 2006.

       John J. Lynn /s/

The document also bears the date “2-18-12” with an additional signature of

“John J Lynn,” along with a notary’s seal and signature, dated February 18,

2012.5

       Initially, we address the timeliness of this appeal with regard to the

orphans’ court’s June 11, 2015 opinion/order.           The orphans’ court

determined the writing dated August 30, 2007 was not a valid will, and

stated at the end thereof:

       THE REGISTER OF WILLS IS DIRECTED TO ENTER THIS ORDER
       OF RECORD AND IS DIRECTED TO MAIL A COPY OF THIS ORDER
       TO ALL PARTIES OF RECORD.
____________________________________________


5
   See Roberts’ “Appeal Under Section 908 of Probate, Estates, and
Fiduciaries Code from Probate to Permit Probate of Will dated August 30,
2007, and/or the Issuance of Letters of Administration to Decedent’s
Daughter, Donna Lynn Roberts,” Exhibit 2.



                                          - 13 -
J-A14020-16



Orphans’ Court’s Opinion/Order, 6/11/2015, at 8.

        Roberts filed a notice of appeal on August 14, 2015, and indicated that

the appeal was taken from “the final order of the Orphans’ Court Division of

the Court of Common Pleas of Luzerne County, dated July 17, 2015, a copy

of which is attached hereto, pursuant to Pa.R.A.P. 342(a)(2), (5) & (6). [6]”

Notice of Appeal, 8/14/2015. As we have already stated, the July 17, 2015

order deals solely with the appointment of Michael Hudacek, Jr., Esquire,

discussed above, and does not mention the orphan’s court’s June 11, 2015

determination that the August 30, 2007 writing was not a testamentary

writing.
____________________________________________



6
    Rule 342 provides, in part:

        (a) General rule. An appeal may be taken as of right from the
        following orders of the Orphans’ Court Division:

              ….

              (2) An order determining the validity of a will or trust;

              …

              (5) An order determining the status of fiduciaries, beneficiaries,
              or creditors in an estate, trust, or guardianship;

              (6) An order determining an interest in real or personal property

              ….

Pa.R.A.P. (a)(2), (5) and (6).




                                          - 14 -
J-A14020-16


        When Roberts filed a Docketing Statement in this Court, she

characterized the appeal as taken from “the final order of July 17, 2015 +

interlocutory order dated June 11, 2015.” Roberts’ Docketing Statement,

filed September 10, 2015 (emphasis added).                  However, under Pa.R.A.P.

342(a)(2)     the   orphans’     court’s       June   11,   2015,   opinion/order   was

immediately appealable, not interlocutory as suggested by Roberts, and the

appeal period for that order expired 30 days later, on Monday, July 13,

2015.     See 1 Pa.C.S. § 1908 (“Computation of time”); Pa.R.A.P. 903(a)

(notice of appeal must be filed within 30 days after entry of the order from

which the appeal is taken).        Since the present appeal was filed on August

14, 2015, the appeal appears untimely with regard to the June 11, 2015

opinion/order.

        We note, however, the Register of Wills failed to comply with the

orphans’ court’s mandate at the end of the June 11, 2015 opinion/order to

enter the order and mail a copy of the order to all the parties. The orphans’

court’s docket reflects the orphans’ court’s decision was entered on the

docket on June 11, 2015 as an “opinion” only, and with no indication that

Pa.R.C.P. 236 notice was given to the parties.7                 Nevertheless, Roberts

____________________________________________


7
  The date of entry of an order is the day that the clerk of the court mails or
delivers copies of the order to the parties. See Pa.R.A.P. 108(a). In a matter
subject to the Pennsylvania Rules of Civil Procedure, the date of entry is the
day that the clerk makes the notation in the docket that notice of entry of
the order has been given pursuant to Pa.R.C.P. 236(b). Pa.R.A.P. 108(b);
(Footnote Continued Next Page)


                                           - 15 -
J-A14020-16


frames the issue of the August 30, 2007 writing by acknowledging “the

Court’s Order dated June 11, 2015.” Roberts’s Brief at 6.

       Even if, considering the circumstances presented by the record herein,

we consider the June 11, 2015, opinion/order, there would be no basis upon

which to disturb the orphans’ court’s decision.                 The orphans’ court has

provided a sound analysis, which we adopt as dispositive of the issue. 8 See

Orphans’ Court’s Opinion/Order, 6/11/2015, at 2–4 (Findings of Fact Nos. 1-

19),   4–6   (Law      and    Discussion)        (explaining:   (1)   the   writing   lacked

testamentary intent, as it is impossible to tell if Decedent was contemplating
                       _______________________
(Footnote Continued)

Frazier v. City of Philadelphia, 735 A.2d 113 (Pa. 1999). This Court has
applied Rule 108(b) to determine the date of entry of an order of the
Orphans’ Court. See In re: K.P., 872 A.2d 1227 (Pa. Super. 2005); Estate
of Keefauver, 518 A.2d 1263 (Pa. Super. 1986).
8
 Our scope and standard of review on appeal from a decree of the Orphans’
Court adjudicating an appeal from probate is as follows:

          In a will contest, the hearing judge determines the
          credibility of the witnesses. The record is to be reviewed
          in the light most favorable to appellee, and review is to
          be limited to determining whether the trial court’s
          findings of fact were based upon legally competent and
          sufficient evidence and whether there is an error of law or
          abuse of discretion. Only where it appears from a review
          of the record that there is no evidence to support the
          court's findings or that there is a capricious disbelief of
          evidence may the court's findings be set aside.


Kreisher v. Schumacher (In re Estate of Schumacher), 133 A.3d 45,
49-50 (Pa. Super. 2016), citing In re Bosley, 26 A.3d 1104, 1107 (Pa.
Super. 2011) (internal citations omitted).




                                            - 16 -
J-A14020-16


that disposition should only take effect upon death; (2) the writing lacked a

positive disposition of property where at the time of the writing the subject

home was owned by the Decedent and his wife as tenants by the entireties,

and there is no reference to wife or her interest; 9 (3) the only witness who

testified to the Decedent’s signature at the end of the writing was Roberts,

and Honabach and Lindgrin testified more credibly that the signature on the

document was not the Decedent’s; and (4) the fact that Roberts and a

notary public witnessed the Decedent sign the document in 2012 is of little

effect because on December 10, 2010, the Decedent was adjudicated an

incapacitated person and the record is devoid of testimony that when he

signed the document on February 18, 2012, he possessed testamentary

capacity.) Accordingly, we affirm.

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/28/2016



____________________________________________


9
 The Decedent’s wife died on May 27, 2010. See Orphans’ Court June 11,
2015 Opinion/Order, at 2 (Finding of Fact No. 1).



                                          - 17 -